Case: 21-20360     Document: 00516553001          Page: 1     Date Filed: 11/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                            United States Court of Appeals
                                                                     Fifth Circuit
                                  No. 21-20360                     FILED
                                Summary Calendar            November 21, 2022
                                                              Lyle W. Cayce
                                                                   Clerk
   Freddie Robin Edwards,

                                                            Plaintiff—Appellant,

                                       versus

   Harris County,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:21-CV-170


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Freddie Robin Edwards, now Texas prisoner # 02399127, appeals a
   final judgment dismissing his 42 U.S.C. § 1983 complaint. He has also filed
   a motion to supplement the record on appeal.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20360       Document: 00516553001           Page: 2     Date Filed: 11/21/2022




                                      No. 21-20360


          At the time Edwards filed his notice of appeal and moved for leave to
   proceed in forma pauperis (IFP) in this case, he was incarcerated and had on
   at least three prior occasions while he was incarcerated, brought an action or
   appeal in a court of the United States that was dismissed as frivolous,
   malicious, or for failure to state a claim upon which relief could be granted.
   See Edwards v. Rosenberg, No. H-08-0528, 2008 WL 636619, 1 (S.D. Tex.
   Mar. 5, 2008) (unpublished); Edwards v. Texas, No. 1:00-cv-429 (W.D. Tex.
   Aug. 30, 2000) (unpublished); Edwards v. Nuchia, No. 97-20033, 1997 WL
   681246 (5th Cir. Oct. 22, 1997) (unpublished). Edwards is therefore barred
   from proceeding IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See 28 U.S.C. § 1915(g). There is no allegation, nor does the
   record reflect, that Edwards was under imminent danger of serious physical
   injury when he filed his notice of appeal or IFP motion. See id. Thus, the
   district court improvidently granted him leave to proceed IFP on appeal.
          Accordingly, Edwards’s IFP status is decertified and the appeal is
   dismissed. Edwards has 30 days from the date of this opinion to pay the full
   appellate filing fee to the clerk of the district court, should he wish to reinstate
   his appeal. His motion to supplement the record on appeal is denied.
          IFP DECERTIFIED; § 1915(g) BAR IMPOSED; MOTION
   DENIED; APPEAL DISMISSED.




                                            2